Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amended claims filed 7 April 2022 have been entered. Claims 1-20 are pending, of which claims 2-4, 8, and 10-17 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 7 April 2022 is acknowledged.
Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application serial number 15/869,422. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Fig. 4 of the present application contains a newly illustrated blade “170”and also indicates a different feature as arm “178” compared to the prior-filed application (compare arm “178” in Fig. 4 of the present application to arm “178” in Fig. 4 of the prior-filed application). Fig. 4 of the present application introduces new matter because the specification of the prior-filed application at paragraph 27 states that blade assembly “112” includes both a first or stationary blade “170” and a second or reciprocating blade “172”, yet Fig. 4 of the present application shows the first or stationary blade “170” as being distinct from the blade assembly “112”. Fig. 4 of the present application also introduces new matter because the different feature indicated as arm “178” compared to the prior-filed application also changes the operation of the disclosed hair trimmer. The specification describes that arm “178” engages stationary blade “170”, and the new feature indicated by the arm “178” therefore changes the operation of the hair trimmer.                                                                                                                                                              
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“wherein the motor is operatively connected to the blade assembly to drive at least one of the first blade and the second blade in a working direction” as required by claim 1 (e.g., in Figs. 1-4, no motor is shown as acknowledged at paragraph 22 of the present specification; in the embodiment of Fig. 8, a motor 214 is shown, but Fig. 8 fails to illustrate any operative connection between the motor and the blade assembly);
“wherein the first blade is movable by the motor longitudinally of the body” as recited in claim 7 (similar to as explained above in regards to claim 1, the motor moving the first blade is not illustrated in the drawings);
the “first position” and “second position” of the second blade as recited in claim 9 (as best as can be determined, only a single position of the second blade is illustrated in the drawings; further, it is unclear from Figs. 1-4 how the second blade is permitted to move between multiple positions);
“the motor being operatively connected to the blade assembly for driving movement of the blade assembly” as recited in claim 18 (see the discussion of a similar issue regarding claim 1 above); and
the slide being disposed on the handle or the exterior of the handle (the intended interpretation is unclear) as permitted by claim 19 (as illustrated in the present drawings, the slide is disposed on the head).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to indicate what structure of the elected embodiment of Figs. 1-5 corresponds to the ‘body’ of claim 1.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 5 at line 3 recites, “and slidably moveable”. This recitation should read -- , and the slide is slidably moveable –.
Claim 19 at line 3 recites, “and slidably moveable”. This recitation should read -- , and the slide is slidably moveable –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 5-7, 9, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘a blade assembly’ recites that the blade assembly includes “a first blade and a second blade extending along the longitudinal axis”. This recitation is indefinite because it is unclear what structure is being modified by “extending along the longitudinal axis”. Is the claim requiring only that the second blade extends along the longitudinal axis, or is the claim requiring that the first and second blades both extend along the longitudinal axis? The claim can be read in either manner, and either interpretation appears consistent with the present disclosure. As a result, the specification cannot be relied upon to resolve this issue.
Claim 5 is indefinite because it is unclear whether claim 5 implicitly requires that the displacement mechanism includes the actuator. In claim 1, the displacement mechanism can optionally include the actuator (as an alternative to the actuator, the displacement mechanism can include a separator). Claim 5 is not further limiting if the displacement mechanism does not include the actuator, which suggests that claim 5 is intended to implicitly require that the displacement mechanism includes the actuator. However, claim 5 does not explicitly state that the displacement mechanism must include the actuator. Therefore, it is unclear whether claim 5 should be interpreted as requiring that the displacement mechanism includes the actuator. If the Applicant intends claim 5 to necessarily require the actuator, the examiner suggests amending claim 5 to explicitly recite that the displacement mechanism includes the actuator. Claim 6 is indefinite for the same reason. For purposes of examination in regards to 35 USC 102 and 103, the examiner interprets claims 5 and 6 are necessarily requiring that the displacement mechanism includes the actuator (however, as noted below, if claims 5 and 6 do not necessarily require the actuator, then the claims are not further limiting).
Claim 18 at the paragraph beginning ‘a blade assembly’ recites that the blade assembly includes “a first blade and a second blade extending along a longitudinal axis”. This recitation is indefinite because it is unclear what structure is being modified by “extending along a longitudinal axis”. Is the claim requiring only that the second blade extends along the longitudinal axis, or is the claim requiring that the first and second blades both extend along the longitudinal axis? The claim can be read in either manner, and either interpretation appears consistent with the present disclosure. As a result, the specification cannot be relied upon to resolve this issue.
Claim 19 recites, “an exterior of the head or the handle” at lines 2-3. This recitation is indefinite because it is unclear what the two options are because the structure(s) whose exterior is being described is unclear. Is the ‘exterior of’ only modifying the head, or is it also modifying the handle? That is, the claim can be interpreted in a first manner as (a) an exterior of the head or (b) any location on the handle. Alternatively, the claim can be interpreted in a second manner as (a) an exterior of the head or (b) an exterior of the handle.
Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 describes features of the actuator; however, claim 1 permits the hair trimmer to not include the actuator (instead, the displacement mechanism of the hair trimmer can include a separator). Therefore, in the event that the hair trimmer as described in claim 1 includes the separator, claim 5 is not further limiting because claim 5 does not include any further limitations applicable to a hair trimmer including a separator. As noted above in the rejection of claim 5 under 35 USC 112(b), the examiner suggests that if the Applicant intends claim 5 to necessarily require the actuator, then the Applicant should amend claim 5 to explicitly require that the displacement mechanism includes the actuator.
Claim 6 describes features of the actuator. As explained above in regards to claim 5, the claimed hair trimmer need not include the actuator. Therefore, in the event that the hair trimmer described in claim 1 includes the separator, claim 6 is not further limiting because claim 6 does not include any further limitation(s) applicable to a hair trimmer including a separator.
The  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2008/0282550 A1 to Piwaron.
Regarding claim 1, Piwaron discloses an electric handheld hair trimmer 10 (see Fig. 1, noting the electrical connector 40 and paragraph 21 disclose the ‘electric’ feature) comprising: 
a body 18 extending along a longitudinal axis (see the annotated Fig. 1 below); 
a motor disposed in the body 18 (see paragraph 4); 
a blade assembly (including blades 52 and 48) disposed at least in part exterior of the body 18 (see Fig. 1) and including a first blade 52 and a second blade 48 extending along the longitudinal axis (see annotated Fig. 1 below; note that consistent with the present disclosure, as evidenced by Fig. 3 of the present drawings where the longitudinal axis is A-A, ‘extending along the longitudinal axis’ is satisfied if one component of extension of the blade(s) has/have a direction of extension which is parallel to the longitudinal axis – this recitation does not require the blade(s) to be parallel to the longitudinal axis), wherein the motor is operatively connected to the blade assembly to drive at least one of the first blade 52 and the second blade 48 in a working direction relative to the other one of the first blade 52 and second blade to trim hair 48 (see paragraph 4; the working direction being parallel to cutting edge 80 relative to Fig. 4); and 
a displacement mechanism (including actuator 56 and 64) operable to selectively displace at least one of the first blade 52 and the second blade 48 independent of operation of the motor (see paragraph 24 and also compare Figs. 8 and 9 showing the second blade 48 being displaced relative to the first blade 52; this displacement is ‘independent of operation of the motor’ because a user can displace the second blade 48 regardless of whether the motor is operating), said displacement mechanism comprising at least one of: 
an actuator 56 and 64 movable along the longitudinal axis relative to the body 18 (the actuator 56 and 64 has grooves 104 that slide along protrusions 96, which is ‘along the longitudinal axis’ because a component of the sliding direction is parallel to the longitudinal axis, which is the same extent as to which this feature is disclosed in the present application) and operatively connected to the second blade 52 to selectively move the second blade 52 along the longitudinal axis relative to the first blade 48 independent of operation of the motor (see paragraph 5; once again, ‘along the longitudinal axis’ merely requires have a component parallel to the longitudinal axis); or 
a separator operable independently of the motor and positionable between the first blade and the second blade to at least in part separate the first blade from the second blade (this feature is not required due to the prior recitation “or”).

    PNG
    media_image1.png
    614
    910
    media_image1.png
    Greyscale

Regarding claim 5, Piwaron discloses that the actuator 56 and 64 comprises a slide 56 disposed on an exterior of the body 18 (compare Figs. 1 and 3; note that consistent with the present disclosure, ‘disposed on an exterior of the body’ includes being connected to the body via an intermediary structure – e.g., the slide 176 as shown in Fig. 1 of the present drawings is disposed on the body 102 via intermediary connection to the head 104 – so the slide 56 of Piwaron can also be considered as ‘disposed on an exterior of the body’ despite be joined to the body 18 via head 60) and slidably moveable relative to the exterior of the body 18 in operative connection with the second blade 52 (relative to Fig. 2, the slide 56 slides toward and away from the cutting edge 80; the slide 56 has grooves 104 that guide the slide 56 is movement along projections 96 per paragraph 24). In another interpretation regarding claim 5, Piwaron discloses that the actuator 56 and 64 comprises a slide 64 (element 64 slides along slot 132; see Figs. 4, 8, and 9) disposed on an exterior of the body 18 (compare Figs. 1 and 3; note that consistent with the present disclosure, ‘disposed on an exterior of the body’ includes being connected to the body via an intermediary structure – e.g., the slide 176 as shown in Fig. 1 of the present drawings is disposed on the body 102 via intermediary connection to the head 104 – so the slide 64 of Piwaron can also be considered as ‘disposed on an exterior of the body’ despite be joined to the body 18 via head 60) and slidably moveable relative to the exterior of the body 18 in operative connection with the second blade 52 (compare Figs. 8 and 9).
Regarding claim 18, Piwaron discloses an electric handheld hair trimmer 10 (see Fig. 1, noting the electrical connector 40 and paragraph 21 disclose the ‘electric’ feature) comprising: 
a handle 18; 
a motor disposed in the handle 18 (see paragraph 4); 
a head 60 connected to the handle 18 (see Fig. 1); 
a blade assembly (including blades 52 and 48) disposed at least in part exterior of the head 60 (see Fig. 1) and including a first blade 52 and a second blade 48 extending along a longitudinal axis (see Fig. 4, where the longitudinal axis is defined by the second blade 48 and is perpendicular to the edge 76), the motor being operatively connected to the blade assembly for driving movement of the blade assembly (see paragraph 4); and 
an actuator 56 and 64 operatively connected to the blade assembly to selectively displace at least one of the first blade 52 and the second blade 48 along the longitudinal axis (as can be seen in a comparison of Figs. 8 and 9, movement of the lever 64 causes sliding of the actuator 56 and 64 to move the second blade 48, which movement is along the longitudinal axis defined by the second blade 48) independent of operation of the motor (the lever 64 can be activated regardless of the status of the motor, since the operations of the motor and lever 64 are not connected to each other).
Regarding claim 19, Piwaron discloses that the actuator comprises a slide (see the annotated Fig. 4 below) disposed on an exterior of the head 60 or the handle 18 (Fig. 3 shows the slide 56 being disposed on the exterior of the head 60; e.g., relative to Fig. 6, a downward surface including projections 96 is an exterior of the head 60) and slidably moveable relative to the exterior of the head 60 or the handle 18 in operative connection with the second blade 48 (see paragraph 24).

    PNG
    media_image2.png
    467
    657
    media_image2.png
    Greyscale

Regarding claim 20, Piwaron discloses that the slide is slidably moveable in a direction parallel to the longitudinal axis (see Fig. 4, where the slide moves along a direction defined by grooves 104, which direction is parallel to the longitudinal axis of the second blade 48; see also paragraph 24), the actuator 56 and 64 including an engagement arm extending longitudinally from the slide (see annotated Fig. 4 above) to engage the second blade 48 (a fastener 112 joins engagement arm to the second blade) such that movement of the slide causes displacement of the second blade 48 along the longitudinal axis (compare Figs. 8 and 9; see also ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0282550 A1 to Piwaron in view of US Pub. No. 2013/0219724 A1 to Werner, as evidenced by US Pat. No. 6,260,276 B1 to Lebherz et al.
This rejection relies on the interpretation of Piwaron set forth above in regards to claim 5 where the slide corresponds to element 64.
Regarding claim 6, Piwaron discloses that the slide 64 is slidably moveable (compare the positions in Figs. 8 and 9), the actuator 56 and 64 including an engagement arm (a rear central portion of element 56 between the two rear grooves 104 relative to Fig. 4) extending longitudinally from the slide 64 to engage the second blade 48 (via fastener 112) such that movement of the slide 64 causes displacement of the second blade 48 along the longitudinal axis (see paragraph 24 and the prior note about ‘along the longitudinal axis’).
Piwaron, though, teaches a rotatable movement of the slide. At least for purposes of this rejection, this rotational movement is not considered as “in a direction parallel to the working direction” as recited in claim 6. Thus, Piwaron is considered as failing to disclose that the slide’s movement is in a direction parallel to the working direction as required by claim 6.
Werner teaches a hair trimming 110 having a sliding assembly that adjusts the position of a component 125 of a blade assembly in a direction perpendicular to a working direction of a blade set 120 of the blade assembly (see Figs. 1, 8, and 9). The sliding assembly of Werner includes a slider 220 that slides in a direction parallel to the working direction of the blade assembly (as is evident from Figs. 1, 8, and 9) in order to provide the adjusting movement of the component 125 in the direction perpendicular to the working direction of the blade assembly (see Figs. 1, 8, and 9). Thus, Werner teaches a sliding  assembly that provides movement of a component of a blade assembly, which movement is in a direction perpendicular to the working direction of the blade assembly just as is the case with Piwaron.
 Thus, Piwaron differs from the claimed invention by the substitution of a sliding assembly including a slider that moves in a direction parallel to the working direction for Piwaron’s sliding assembly that includes a slider that moves via a rotational movement. Werner teaches a sliding assembly that includes a slider that slides in a direction parallel to a working direction of a bladeset. Similar to the slider of Piwaron, the sliding assembly of Werner produces a movement of a component in a direction perpendicular to the working direction. One of ordinary skill in the art could have substituted the sliding assembly of Werner that includes the slider that slides parallel to the working direction for the sliding assembly as taught by Piwaron, and the results of this substitution would have been predictable because both slider sliding assembly allow a user to move a slider to produce movement of a component in a direction perpendicular to the working direction. As further evidence of the predictability of this substitution, Lebherz teaches that various configuration of sliding assemblies (see a first sliding assembly in Figs. 2a and 2b; a second sliding assembly in Figs. 3a and 3b; a third sliding assembly in Figs. 4a and 4b; a fourth sliding assembly in Fig. 5; and a fifth sliding assembly in Fig. 6) can alternatively be used in a hair trimmer, suggesting that the particular configuration of the sliding assembly is a design choice, so long as the sliding assembly converts input movement into a corresponding movement of a component.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0282550 A1 to Piwaron in view of US Pat. No. 7,281,461 B2 to McCambridge et al.
Piwaron teaches that the first blade 52 is moveable by the motor perpendicularly to the body 18 (see Fig. 1 and the oscillation direction 53 in Fig. 8; see paragraph 30 additionally). Piwaron thus fails to disclose that the first blade is movable by the motor longitudinally of the body as required by claim 7.
	McCambridge, though, teaches a hair trimmer 10 having an L-shaped body 12 (see Fig. 2). The hair trimmer 10 has a first blade 20 that is movable by a motor 42 (see Fig. 3 and col. 4, lines 25-27) longitudinally of a body 12 (see Fig. 2 and col. 3, lines 45-48; the movement is longitudinal of the handle portion 14 of the body 12; note also that the body 12 further extends another portion 22 defining a longitudinal axis of its own, and the body 12 extends along the longitudinal axis of the portion 22, the blades 18 and 20 extend along the longitudinal axis defined by portion 22), which movement is longitudinally of the body 12 due to the L-shape of the body 12 as can be seen in Fig. 2. McCambridge teaches that the L-shape of its body is advantageous in order to provide an angle of attack of the bladeset that is substantially perpendicular to the hair strands to be cut (see col. 4, lines 2-6), which in turn improves usability for users with limited hand and/or arm mobility, such as sufferers from arthritis or injuries to the hand and/or arm (the limited usability of such users is discussed at col. 1, line 65 to col. 2, line 21).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the body of the hair trimmer of Piwaron to have an L-shape as taught McCambridge in order to provide an angle of attack of the bladeset that is substantially perpendicular to the hair strands to be cut, which in turn enhances comfort and usability, particularly for users with limiting hand and arm mobility.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106142153 A to Zhuhai Xinxiuli Houshold Goods Co Ltd. (hereinafter “Zhuhai”) in view of US Pub. No. 2008/0282550 A1 to Piwaron.
Regarding claim 1, Zhuhai discloses an electric handheld hair trimmer (see Fig. 1 and paragraph 29 of the English translation of Zhuhai, noting that all future citations to paragraph numbers are relative to the English translation) comprising: 
a body extending along a longitudinal axis (see annotated Fig. 1 below); 
a blade assembly disposed at least in part exterior of the body (see annotated Fig. 1 below) and including a first blade 12 and a second blade extending along the longitudinal axis (see annotated Fig. 2 below showing the second blade; note that the claim expressly permits the second blade and actuator to be connected, and that the purposes of the opposing ends of element 11 of Zhuhai is different – as disclosed by Zhuhai the line of demarcation between the second blade and the actuator can be, as one example, that the second blade is the portion underlying the first blade, alternatively the line of demarcation can be one of the markings on the edge of element 11; further, consistent with the disclosure of the present application, ‘extending along the longitudinal axis’ merely requires having a component of extension that is parallel to the longitudinal axis – i.e., the blade(s) need not be parallel to the longitudinal axis), wherein a driving device 200 is operatively connected to the blade assembly to drive at least one of the first blade 12 and the second blade in a working direction relative to the other one of the first blade 12 and second blade to trim hair (see paragraph 29 describing the first blade 12 being driven, and see annotated Fig. 1 below showing the working direction); and 
a displacement mechanism (including the actuator shown in annotated Fig. 2 below) operable to selectively displace at least one of the first blade 12 and the second blade independent of operation of the driving device 200 (compare Figs. 3 and 4, showing displacement of the second blade; see also paragraph 33; the displacement is independent of the operation of the driving device because the element 11 can be pivoted between the positions in Figs. 3 and 4 at any time, regardless of the status of the driving device), said displacement mechanism comprising at least one of: 
an actuator (see annotated Fig. 2 below) movable along the longitudinal axis relative to the body (e.g., the actuator moves to the right along the longitudinal axis from the position in Fig. 3 to the position in Fig. 4; again, ‘along the longitudinal axis’ only requires having a component of movement that is parallel to the longitudinal axis, and there is no prohibition of a rotational movement being a movement along the longitudinal axis; so long as some component of movement is along the axis, inclusive of a rotation movement, that movement is within the broadest reasonable interpretation of the claim language in view of the present application) and operatively connected to the second blade (the two are joined together; see annotated Fig. 2 below) to selectively move the second blade along the longitudinal axis relative to the first blade 12 (the second blade undergoes a movement having a component that is to the left along the longitudinal axis from the position in Fig. 3 to the position in Fig. 4; this rotational movement is within the broadest reasonable interpretation of ‘along the longitudinal axis’ because this phrase, in view of the present specification, does not require movement that is exactly parallel to the longitudinal axis, but instead encompasses a movement with any component being parallel to the longitudinal axis, and since the claim does not prohibit a rotational movement, a rotation movement with a component along the longitudinal axis is within the broadest reasonable interpretation of ‘along the longitudinal axis’) independent of operation of the driving device 200 (the status of the driving device 200 does not effect whether or not the second blade is pivotable); or 
a separator operable independently of the motor and positionable between the first blade and the second blade to at least in part separate the first blade from the second blade (this feature is optional due to the recitation of “of”).

    PNG
    media_image3.png
    607
    1085
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    491
    867
    media_image4.png
    Greyscale

Regarding claim 9, Zhuhai discloses that the second blade is moveable by the actuator relative to the first blade 12 between a first position in which the blade assembly is operable by the driving device 200 to trim hair (see Fig. 3)and a second position in which the second blade is displaced longitudinally (see Fig. 4), the second blade being biased from said second position toward said first position (by the spring 3; see paragraph 33).
Zhuhai fails to explicitly disclose that its driving device includes a motor. As a result, Zhuhai fails to disclose a motor disposed in the body;  that the motor is operatively connected to the blade assembly to drive at least one of the first blade and the second blade; and that the displacement is independent of operation of the motor, all as required by claim 1. Zhuhai also fails to disclose that the blade assembly is operable by the motor to trim hair as required by claim 9. Zhuhai, though, requires some structure that converts the electrical energy that is input (see the description of the clipper being ‘electric’ in paragraph 29) into movement of the driving device 200.
Piwaron teaches a hair trimmer having a motor disposed in a body 18 (see paragraph 4), where the motor is operatively connected to a blade assembly to drive at least one of a first blade and a second blade (see paragraph 4). The blade assembly is operable by the motor to trim hair (see Fig. 1 and paragraph 4). The motor of Piwaron is advantageous for converting an electrical power input into an output movement of a driving device.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the hair trimmer of Zhuhai with a motor in its body that drives at least one blade of the blade assembly in view of the teachings of Piwaron. This modification is advantageous because it fills a gap in the disclosure of Zhuhai by providing some structure for converting an electrical power input into a movement driving output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724